SCHEDULE II CERTIFICATE OF AUTHORIZED PERSONS FOR FUND EXPENSE PAYMENTS (The Fund – Oral and Written Instructions) The undersigned hereby certifies that he/she is the duly elected and acting Secretary of each fund listed on Exhibit A (the “Fund”), and further certifies that the following officers or employees of the Fund have been duly authorized in conformity with the Fund’s Articles of Incorporation/Declaration of Trust and By-Laws to deliver Written and Oral Instructions for the purpose of paying fund expenses to The Bank of New York (“Custodian”) pursuant to the Custody Agreement between the Fund and Custodian dated April 26, 2001, and that the signatures appearing opposite their names are true and correct: Christopher J. Brancazio Chief Compliance Officer /s/Christopher J. Brancazio Name Title Signature Esther Cheung Vice President/Assistant Treasurer (California and Daily Income Fund) Treasurer/Assistant Secretary (New York and Tax Exempt Proceeds Fund) /s/Esther Cheung Name Title Signature Richard De Sanctis Vice President /s/Richard DeSanctis Name Title Signature Christopher Gill Vice President /s/Christopher Gill Name Title Signature Joseph Jerkovich Treasurer and Assistant Secretary (California and Daily Income Fund) Vice President (New York and Tax Exempt Proceeds Fund) /s/Joseph Jerkovich Name Title Signature Michael P. Lydon President /s/Michael P. Lydon Name Title Signature Christine Manna Secretary /s/Christine Manna Name Title Signature Robert Rickard Vice President /s/Robert Rickard Name Title Signature This certificate supersedes any certificate of Authorized Persons you may currently have on file. By:_/s/Christine Manna Christine Manna Secretary Date: June 30, 2011
